 

Exhibit 10.1

 

AMENDMENT TO EMPLOYMENT AGREEMENT

 

This Amendment to Employment Agreement (“Amendment”), is entered into as of
February 25, 2003, by and between Amedisys, Inc., a Delaware corporation (the
“Company”), and William F. Borne (“BORNE”).

 

WHEREAS, Company and BORNE are parties to that certain Employment Agreement
dated January 1, 1999 (the “Agreement”), whereby the Company and BORNE agreed,
among other things, on the terms and condition of BORNE’s employment and
severance with the Company.

 

WHEREAS, the Company and BORNE desire to amend the Agreement as specifically set
forth herein.

 

NOW, THEREFORE, the parties mutually agree as follows:

 

1.    Recitations. The above recitations are incorporated herein by this
reference.

 

2.    Modifications to the Agreement. The following provisions shall be amended
and/or inserted into the Agreement:

 

  a.   Section 2.2 of the Agreement shall be and is hereby amended to delete the
sentence, “Except as may otherwise be provided or prohibited in accordance with
appropriate law, the Company shall use its best efforts to amend its Article of
Incorporation and Bylaws to provide that directors may only be removed for cause
by a vote of a majority of the shares of voting stock of the Company then
outstanding, if necessary.”

 

  b.   Section 2.4 of the Agreement shall be and is hereby amended to delete the
sentences, “In addition, the Company will lend BORNE the sum of $100,000 to be
used solely for the purchase of a residence, which loan shall accrue interest at
the prime rate as published in the Wall Street Journal and shall be payable in
sixty equal installments of principal, plus accrued interest. Such loan amount
available as set forth herein shall be increased as of January 1 of each year
during the term hereof by the same percentage increase as Base Salary in
accordance with Section 4.2 herein.”

 

  c.   Section 4.2 of the Agreement shall be and is hereby amended as follows:
The third sentence of Section 4.2 of the Agreement shall read, “The Company’s
Board of Directors shall have the discretion to grant Yearly Cash Increases of
Base Salary in excess of the amount provided herein, and shall have the
discretion, in any given year, to delay the effective date and implementation of
any January 1 Yearly Cash Increase, but in no event shall the period of delay
for implementation of the Yearly Cash Increase be greater than three months.”

 

  d.   Section 4.10(d) of the Agreement shall be and is hereby deleted in its
entirety and replaced with the following: “Participation in Employee Benefit
Plans. BORNE shall be entitled to participate, subject to eligibility and other
terms generally established by the Company’s Board of Directors, in any employee
benefit plan (including but not limited to life insurance plans, long-and
short-term disability, stock option plans, group hospitalization,



--------------------------------------------------------------------------------

health, dental care plans, (which health insurance plans shall also cover
BORNE’s dependents) profit sharing and pension, and other benefit plans), as may
be adopted or amended by the Company from time to time.”

 

  e.   Section 4.11 of the Agreement shall be and is hereby deleted in its
entirety and shall be replaced with the following: “Educational Payments. During
the term of this Agreement and during any Deferred Compensation Period
thereafter, the Company shall advance BORNE the costs (including tuition, books,
fees and related expenses) to be incurred or incurred by BORNE associated with
or related to the enrollment in and attendance of any program toward the
achievement of an advanced educational degree at the university of Borne’s
choice.”

 

  f.   Section 8.1 of the Agreement shall be and is hereby deleted in its
entirety.

 

  g.   Section 8.2 of the Agreement shall be and is hereby deleted in its
entirety.

 

  h.   Section 8.3 of the Agreement shall be and is hereby amended to read, “He
will not directly or indirectly, as principal, agent, owner, partner,
stockholder, officer, director, employee, independent contractor or consultant
of any Competing Business or in any individual or representative capacity
solicit, directly or indirectly cause others to solicit the employment of any
officer, sales person, agent, or other employee of the Company who has a base
compensation rate of $60,000 or more (adjusted annually by the greater of (i)
six percent (6%) or (ii) the cost of living as determined in accordance with
Section 4.2 herein), for the purpose of causing said officer, sales person,
agent or other employee to terminate employment with the Company and be employed
by such Competing Business.”

 

  i   Section 4.13 shall be and is hereby added to the Agreement, and shall read
as follows:

 

  “4.13   Whole Life Assignee. The Company and or BORNE, shall, at the direction
of BORNE, instruct New York Life Insurance Company to designate a person of
BORNE’s choosing as assignee of the cash value of Policy Number 43900679. BORNE,
shall be entitled to exercise his right to the cash redemption value of said
policy upon the termination of this Agreement or upon his election, either at
the sole discretion of BORNE.”

 

3.    Effect of this Amendment. Except as specifically stated herein, the
execution and delivery of this Amendment shall in no way affect the respective
obligations of the parties under the Agreement, all of which shall continue in
full force and effect.

 

4.    Successors and Assigns. This Amendment shall be binding upon and inure to
the benefit of the parties hereto and their respective successors and assigns.

 

IN WITNESS WHEREOF, the parties hereto have cause this Amendment to be executed,
effective as of the date and year first written above.



--------------------------------------------------------------------------------

 

Amedisys, Inc.

By:

 

/s/    MICHAEL D. LUTGRING

   

--------------------------------------------------------------------------------

Michael D. Lutgring, Secretary

         

/s/    WILLIAM F. BORNE

--------------------------------------------------------------------------------

William F. Borne